Opinion issued October 25, 2012




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas

                             NO. 01-10-00598-CV
                                  ____________

                      DONALD C. JACKSON, Appellant

                                       V.

         TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 37704


                         MEMORANDUM OPINION

      In 2006, appellant Donald C. Jackson, an inmate, sued appellee Texas

Department of Criminal Justice (TDCJ) for having unconstitutionally deprived him
of his property, namely, a typewriter and a box fan. TDCJ filed a plea to the

jurisdiction, asserting that sovereign immunity barred appellant’s claims. The trial

court denied the plea, in part, and TDCJ appealed. On May 29, 2008, we reversed

and rendered judgment dismissing appellant’s case against TDCJ. Texas Dep’t of

Criminal Justice v. Jackson, No. 01-07-00477-CV, 2008 WL 2209350, at *6 (Tex.

App.—Houston [1st Dist.] May 28, 2008, pet. denied) (mem. op.). We denied

appellant’s motions for rehearing and en banc reconsideration. In addition, the

supreme court denied appellant’s petition for review and motion for rehearing. On

May 5, 2009, our mandate issued. On May 3, 2010, the trial court administratively

closed the case through a docket sheet entry, and appellant appealed.

      On July 31, 2012, we dismissed the appeal for lack of jurisdiction. Appellant

filed a motion for rehearing and a motion, in the alternative, to reinstate and abate

the appeal so that he could seek an order from the trial court. See TEX. R. APP. P.

27.2. We deny the motion for rehearing and the motion to abate, but withdraw our

previous opinion and issue this opinion in its stead. Our disposition and judgment

remain unchanged. We dismiss the appeal for lack of jurisdiction.

      To the degree appellant seeks review of the matters resolved by our opinion

of May 29, 2008, appellant is not entitled to further review. See TEX. R. APP. P. 49,

64. The Court has already considered and denied appellant’s motions for rehearing


                                         2
and en banc reconsideration. The supreme court has denied appellant’s petition for

review and motion for rehearing.

      To the degree appellant complains that the trial court failed to carry out this

Court’s mandate as directed because the trial court failed to render judgment

dismissing the case, this Court did not direct the trial court to dismiss the case.

Rather, in accordance with Rule of Appellate Procedure 43.2 and as reflected in this

Court’s mandate, this Court rendered judgment dismissing the case.      See TEX. R.

APP. P. 43.2.

      Finally, no appeal lies from either a docket sheet entry or an administrative

closure. See In re Burlington Coat Factory Warehouse of McAllen, Inc., 167
S.W.3d 827, 831 (Tex. 2005) (stating that entry made on docket sheet does not

constitute written order and is not appealable); see e.g., Jackson v. Texas Bd. of

Pardons and Paroles, No. 01-10-00800-CV, 2012 WL 3775975, at *1 (Tex. App.—

Houston [1st Dist.] Aug. 30, 2012, no pet.) (mem. op.) (concluding that

administrative closure is not appealable because case is subject to reopening on

motion to trial court).

      On October 31, 2011, we notified appellant that his appeal was subject to

dismissal for want of jurisdiction unless he filed a response showing grounds for




                                         3
continuing the appeal. Appellant filed a response, but it does not show grounds for

continuing the appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        4